DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US 2010/0213656) in view of Gofron et al. (US 2006/0043659).
With respect to claim 1, Patil et al. discloses a strut assembly (fig. 2) for a vehicle (10), the strut assembly comprising: an insulator part (48, 52) connected to a vehicle body (paragraph 14); a piston rod (84) coupled to the insulator part (48,52); a damper cylinder (68) coupled with the piston rod (84); a strike cap (100) coupled to an upper portion of the damper cylinder (68); and a sliding part (paragraph 16) formed on a side surface (inner side of cap slides) of the strike cap (100), wherein a dust cover (56) is coupled to the sliding part.  (Figs. 1-4, paragraphs 12-22.)  Patil et al. dies not explicitly describe the contents of the cylinder.  Gofron et al. teaches of a strut assembly (fig. 4) with a damper cylinder (313)  

Allowable Subject Matter
Claims 5-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 includes the limitations of “the sliding part (1000) comprises one or more side surface holes (1010) formed on a surface of the damper cylinder; a sliding protrusion (1020) coupled with the dust cover (400) and mounted on each of the side surface holes (1010) so as to move according to the movement of the dust cover (400); and a guide part (1030) formed on each of the side surface holes (1010) so as to restrain the sliding protrusion (1020), and wherein the guide part (1030) is formed by digging longitudinally along the side surface of the damper cylinder at side edges of the side surface hole (1010).”  (Figs. 4, 6, 8-11.)  These plus the other recited features was not reasonably found in the prior art.
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES A ENGLISH/Primary Examiner, Art Unit 3616